Case 1:19-cv-00940-PLM-PJG ECF No. 40-6, PagelD.328 Filed 12/10/20 Page 1of5

EXHIBIT 5

 
Case 1:19-cv-00940-PLM-PJG ECF No. 40-6, PagelD.329 Filed 12/10/20 Page 2 of 5

Melanie Hesano

From: Melanie Hesano

Sent: Monday, November 9, 2020 3:38 PM

To: Steve Drew; Kathryn Boyd; Adam Sturdivant; Carla Jo Compton; Robika Garner
Cc: Laura Amtsbuechler; Andrea M. Pike; Julie Doll

Subject: Heethuis v Muskegon County

Steve,

Pursuant to our third request for production of documents, will your client voluntarily produce her cell phone for an
inspection? If so, please provide us with your availability. If she takes issue with the inspection, we will file a motion.

Melanie

 

Melanie Hesano
27555 Executive Drive, Suite 250
Farmington Hills, MI 48331
P 248.489.4100 | F 248.489.1726
Email: mhesano@rsjalaw.com
ROSATI | SCHULTZ : =
Jopricn |amTssvecuten Website: rsialaw.com

 

The information contained in this communication is intended for the use of the recipient named above and contains confidential and
legally-privileged information. If the reader of this communication is not the intended recipient, do not read, copy, disseminate or
distribute it. You are hereby notified that any dissemination, distribution, or copying of this communication, or any of its contents, is strictly
prohibited. If you have received this communication in error, please re-send this communication to the sender and delete the original
message and any copy of it from your computer system. If you need any additional information, please contact the sender at 248.489.4100.
Thank you.
Case 1:19-cv-00940-PLM-PJG ECF No. 40-6, PagelD.330 Filed 12/10/20 Page 3 of5

Melanie Hesano

From: Melanie Hesano

Sent: Tuesday, November 24, 2020 10:19 AM

To: Steve Drew

Cc: Robika Garner; Kathryn Boyd; Andrea M. Pike; Laura Amtsbuechler; Julie Doll
Subject: RE: Heethuis Facebook

Steve:

It’s been over 10 days since you reported you have downloaded your client’s Facebook information. When can we
expect production of her Facebook? Please refer to Laura’s 11/10/2020 correspondence which narrows our request for
your client’s Facebook messages/posts.

Also, pursuant to our third request for production of documents, will your client voluntarily produce her cell phone for
an inspection? If so, please provide us with your availability. If she takes issue with the inspection, we will file a motion.
A response to the third request for production of documents is due on Friday.

Melanie

From: Steve Drew <sdrew@dca-lawyers.com>

Sent: Friday, November 13, 2020 12:26 PM

To: Laura Amtsbuechler <lamtsbuechler@rsjalaw.com>

Cc: Melanie Hesano <mhesano@rsjalaw.com>; Julie Doll <jdoll@rsjalaw.com>; Kathryn Boyd <kboyd@dca-
lawyers.com>; Andrea M. Pike <apike @rsjalaw.com>

Subject: RE: Heethuis Facebook

Laura

We have just recently been able to download the Facebook information. It did not turn out to be relatively easy from
our end. We expect to be able to review and provide responses to your requests below by the middle of next week.

Steve

Stephen R. Drew, Attorney
DREW COOPER & ANDING
616-454-8300 (office)

616-666-7581 (direct)

616-454-0036 (fax)

80 OTTAWA AVE NW, Suite 200
GRAND RAPIDS MI 49503

Email: sdrew@dca-lawyers.com

Web: https://dca-lawyers.com
 

Case 1:19-cv-00940-PLM-PJG ECF No. 40-6, PagelD.331 Filed 12/10/20 Page 4 of5

      

SST st Liners
BEST
f LAW FIRMS

DREW COOPER & ANDING

PRIVILEGED AND CONFIDENTIAL
ATTORNEY/CLIENT COMMUNICATION - ATTORNEY WORK PRODUCT

NOTICE: This electronic message contains information from the law firm of DREW, COOPER & ANDING that may be privileged.
The information is for the use of the intended recipient only. If you are not the intended recipient, please advise the sender that you received this message in error. Please note that
any disclosure, copy, distribution or use of the contents of this message is prohibited.

From: Laura Amtsbuechler <iamtsbuechler@rsjalaw.com>

Sent: Tuesday, November 10, 2020 12:59 PM

To: Steve Drew <sdrew@dca-lawyers.com>

Cc: Melanie Hesano <mhesano@rsjalaw.com>; Julie Doll <jdo!l@rsjalaw.com>; Kathryn Boyd <kboyd@dca-

lawyers.com>; Andrea M. Pike <apike@rsjalaw.com>
Subject: Heethuis

Steve,

We are preparing to file a Motion to Compe! your client’s Facebook messages. Before doing
so, | thought it best to try one more time to see if we can narrow the issues.

First, | will say that we believe the messages are relevant to your

client’s psychological/emotional state and alleged non-economic damages, her mental state
and the decision to send her for a fitness for duty exam in late 2017, your client’s retirement
plans, her efforts to mitigate, and any discussion of events at Sheriff’s Department. As you
know, it is our position that your client’s credibility is at issue and these message also relate to
the truthfulness of her claims.

| ask that you stipulate to an order which requires that your client produce her Facebook
content including messages and posting as follows:

2014 to present-anything related to Sheriff’s Office and or events at work there.

2017 to present-anything related to your clients mental state, emotional distress, or
psychological treatment.

2018 to present — anything related to retirement plans and search for other work.
2014 to present- all messages to or from co-workers at Sheriff’s Office or other County
employees.

We have provided instructions for downloading this content form Facebook. It is relatively
easy. This request it proportionate and designed to obtain only relevant information.
 

Case 1:19-cv-00940-PLM-PJG ECF No. 40-6, PagelD.332 Filed 12/10/20 Page 5 of5

We have agreed that the Facebook content will be under the Protective Order.
If we do not hear back from you, we will file the Motion this coming Monday.

Thanks,
Laura

 

<e) Laura S. Amtsbuechler
és» Cy 27555 Executive Drive, Suite 250
<Ay Farmington Hills, Mi 48331
P 248.489.4100 |} F 248.489.1726

ROSATI | SCHULTZ Emall: lamtsbuechler@rsjalaw.com
sorricn | amrseuecnisn Website: rsialaw.com

The Information contained in this communication Is Intended for the use of the recipient named above and contains confidential and
legally-privileged information. lf the reader of this communication is not the Intended recipient, do not read, copy, disseminate or
distribute it. You are hereby notifled that any dissemination, distribution, or copying of this communication, or any of Its contents, is strictly
prohibited. If you have received thls communication In error, please re-send this communication to the sender and delete the original

message and any copy of it from your computer system. If you.need any additional information, please contact the sender at 248.489.4100,
Thank you.
